Per Curiam.
The writ will be denied. The case is distinguishable from Voigt Brewery Co. v. Wayne Circuit Judge, 103 Mich. 190. In that case the effect of. the action of the circuit judge was to adjudge that a settlement of a cause of action was fraudulent. It was held that such question could not be thus tried. Here there is no such question. The plaintiff is merely required to proceed with her cause or pay the costs. If the discontinuance in such a case was obtained fraudulently, we think the court might set the same aside on motion and proper showing.